LUMBARD, Senior Circuit Judge
(dissenting):
From June 21 to June 25, 1972, much of the eastern seaboard was ravaged by Hurricane Agnes, one of the worst natural disasters in the history of the United States. Pennsylvania, with a population in excess of 12 million people and the hardest hit of any state, here seeks to challenge the SBA’s method of implementing federal relief programs in the Commonwealth, in the aftermath of devastation caused there by Agnes. The majority concludes that such a suit represents an untoward incursion into and usurpation of the federal sovereign power. I respectfully dissent.
The majority does not dispute, as indeed it could not, that the federal courts have in recent years been recognizing with increasing frequency the right of organizations to sue on behalf of their constituent members. See Sierra Club v. Morton, 405 U.S. 727, 739, 92 S.Ct. 1361, 1368, 31 L.Ed.2d 636, 645 (1972). In United States v. SCRAP, 412 U.S. 669, 93 S.Ct. 2405, 37 L.Ed.2d 254 (1973), for example, the Supreme Court held that “[vjarious environmental groups” had standing to attack ICC approval of a railroad rate surcharge which, plaintiffs alleged, would discourage the use of recyclable materials thereby adversely affecting the environment. In Environmental Defense v. Hardin, 138 U.S.App.D.C. 391, 428 F.2d 1093 (1970), this court similarly concluded that the interest of consumers in obtaining review of a decision by the Secretary of Agriculture refusing to suspend registration of certain pesticides containing DDT, “may properly be represented by a membership association with an organizational interest in the program.” 428 F.2d at 1097.
Nor does the majority contest the now well-settled proposition that the state, as parens patriae, may sue both private individuals, Georgia v. Pennsylvania Railroad, 324 U.S. 439, 65 S.Ct. 716, 89 L.Ed. 1051 (1945), and other states, Missouri v. Illinois, 180 U.S. 208, 21 S.Ct. 331, 45 L.Ed. 497 (1901), to protect its quasi-sovereign interests. Nevertheless, relying on the prece*455dent of Massachusetts v. Mellon, 262 U.S. 447, 43 S.Ct. 597, 67 L.Ed. 1078 (1923), the' court maintains that such suits cannot be countenanced when brought against the federal government.1 I disagree.
In Mellon, Massachusetts alleged that a federal statute which conditioned a grant-in-aid upon voluntary compliance with a plan to reduce infant and maternal mortality constituted “an attempt to legislate outside the powers granted to Congress by the Constitution and within the field of local powers exclusively reversed to the states,” 262 U.S. at 482, 43 S.Ct. at 599, 67 L.Ed. at 1083. In contrast, Pennsylvania’s claim that the SBA erred in classifying the Commonwealth a Class B rather than Class A disaster area represents an effort to assure compliance with “the congressional will by preventing ... a violation of [the Disaster Relief Act of 1970, 42 U.S.C. § 4401 et seq.] by the administrative agency charged with its enforcement.” Washington Util. & Transp. Com’n v. FCC, 513 F.2d 1142, 1153 (9th Cir. 1975).
Moreover, Mellon was decided in a far different era when standing was limited to the vindication of “legal rights.” Those days are long since passed. Data Processing Services v. Camp, 397 U.S. 150, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970); Barlow v. Collins, 397 U.S. 159, 90 S.Ct. 832, 25 L.Ed.2d 192 (1970). Indeed, in Washington Utilities, supra, the Ninth Circuit just recently concluded that the Mellon doctrine did not preclude a suit by a public commission of the State of Washington challenging the determination of the FCC that “the public interest, convenience, and necessity” would best be served by authorizing the entry of new carriers into the specialized communications field. The majority endeavors to distinguish this squarely contrary holding by noting the “close interaction of state and federal regulation in the communications” area. But surely, the need for cooperation and coordination between state and federal governments is nowhere more obvious than in the administration of a massive disaster relief program.
The majority also seeks to dismiss in a footnote the contention that there is a valid distinction between a state’s challenge to the constitutional authority of the central government to enact a given statute and an attack upon the manner in which a concededly lawful statute is enforced and administered, see fn. 56, supra. For me, however, this distinction is pivotal. The former is clearly and obviously a fundamental threat to the federal sovereign power; the latter seeks only to vindicate the will of the people as it has been expressed by their duly elected representatives in the national legislature.
At a time when suits such as the present one are routinely brought by private individuals and special interest groups, it makes little sense to deny Pennsylvania the right to test the propriety of actions by the SBA *456in bringing relief to thousands of the Commonwealth’s citizens. There can be no doubt that with a natural disaster the size and scope of Hurricane Agnes, the state’s interest in repairing the devastation to property within its borders and in accelerating the recovery of its economy is greater than the sum of the individual injuries suffered by its residents. See Georgia v. Pennsylvania Railroad, supra, 324 U.S. at 450-51, 65 S.Ct. at 723, 89 L.Ed. at 1059. In instituting this litigation, Pennsylvania has acted well within its parens patriae responsibilities.
I would reverse the order of the district court which dismissed the complaint on the ground that Pennsylvania has no standing to sue.

. Adherence to the Mellon doctrine has not been quite as unwavering as the majority opinion would suggest. In characterizing New York v. United States, 331 U.S. 284, 67 S.Ct. 1207, 91 L.Ed. 1492 (1947) as “the only case in which the Supreme Court has upheld state par-ens patriae standing to sue the Federal Government,” the court overlooks the decision in South Carolina v. Katzenbach, 383 U.S. 301, 86 S.Ct. 803, 15 L.Ed.2d 769 (1966), in which, after relying upon Mellon to dismiss South Carolina’s due process and bill of attainder attacks on the Voting Rights Act of 1965, the Supreme Court proceeded to consider without comment the merits of South Carolina’s Fifteenth Amendment challenge. The Court’s action was viewed by many as a significant erosion of the Mellon principle. See Bickel, “The Voting Rights Cases,” 1966 Supreme Court Review 79.
Moreover, as the majority recognizes, this Circuit has in the past sustained the attack by territorial governments on rate decisions of the Federal Maritime Commission. Guam v. FMC, 117 U.S.App.D.C. 296, 329 F.2d 251 (1964). In Guam, the court distinguished Mellon on the ground that a rate challenge might be conceptually viewed as a controversy between the territory, as parens patriae, and private operators in which the federal government has simply been trapped as an intermediary, 329 F.2d at 252. This distinction, however, is disingenuous. Any utility rate approval or disapproval involves the most fundamental exercise of sovereignty in that it requires an identification and assessment of the public interest.